Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the Request for Continued Examination as filed on 18 OCT 2022.  
Claims 1-20 were previously canceled, claims 21, 31 have been amended. 
Claims 21-40 are present and have been examined. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al (US 20100124907, hereinafter Hull) in view of Robinson et al (US 20090165140 A1, hereinafter Robinson)  in view of Wang et al (US 20100153548 A1). 

In reference to claim 21, 31:
Hull teaches: A method and system comprising one or more processors to facilitate content mediation selection, comprising:
receiving, by a user device comprising a memory and one or more processors, content from a publisher server, the content including mediation code, the mediation code including instructions executable by the one or more processors of the user device (at least [052-060] feedback loop operates via processors);
executing, by the user device, responsive to displaying the content received from the publisher server, the instructions included in the mediation code (at least [034-039] mediation router is connected to the user device, which operates various applications running on the device; the application sends a request to mediation router 104 for an advertisement from portal component 106; mediation router then communicates with vendor component 102); 
determining, by the user device, using the mediation code, a content network from which to request a content item, the content network associated with a content network identifier device (at least [052-059] feedback component reports that the advertisement was selected, delivered, rendered on the user device, as well as recording performance information about the item; [043-044, 057-058] “during portal configuration, mediation router 104 can configure portals (204 in fig. 2) that support loop back acknowledgement functionality…” i.e. during configuration, router 104 configures the portals i.e. user devices to execute deployed code on the devices themselves; feedback loop is code/software sent to the user devices);
transmitting, by the user device, using the mediation code, a request for a content item from the content network (at least [034-039]: the application sends a request to mediation router 104 for an advertisement from portal component 106; mediation router then communicates with vendor component 102; at [040] an example of multiple vendors being selected by the mediation software; at [043-044, 057-058] feedback loop operates on mobile device to request/etc.);
receiving, by the user device, using the mediation code, from the content network, the content item requested from the content item network (at least [052-059] the content item is received from vendor/network and recorded in feedback loop); 
While Hull as cited discloses all of the above, as well as transmitting information about the network itself, the use of mediation code executing on the user device, and while Hull as cited further discloses a consideration of objectionable content being blocked (see 095), it does not specifically disclose flagging.  
Robinson however, does disclose: 
Flagging by the user device, using the [on device code][ the content item, wherein the flagging includes providing a user interface for the user device to receive a flagging reasons from a user associated with the user device (at least [fig 8 and related text, including 0161]” Service can provide the Viewer with capabilities to initiate `flagging` of the suspect Content and/or Marking, as at 806. Flagging may be initiated, in embodiments, by selecting an icon in a toolbar, by opening an email or other messaging dialogue to the Service, or by some other method or tool. However activated, the Viewer-initiated flagging causes the Service to become aware of a Viewer-perceived problem with marked Content. Therefore, at 808, the Service detects the Viewer-initiated flagging, and either immediately or at some later time review the Content and/or its associated marking for problems. The flagging may allow the Viewer to provide information identifying and/or describing the general or specific nature of the perceived problem. For example, the Service may provide a list of selectable categories of general problem types, or may provide a text entry box into which a Viewer can describe the problem from the Viewer's perspective.”
Responsive to the flagging, capturing by the user device [using the on device code], the content item (at least[ fig 8 and related text including 0161] “…the flagging process may `capture` the unique Content identification of the flagged Content so that the Service can readily and accurately associate the reported problem with the correct Content.”); 
Transmitting, by the user deice, using [on device code], the content item, the flagging reason and the [a network identifier] to a content platform server  (at least [fig 8 and related text] “However activated, the Viewer-initiated flagging causes the Service to become aware of a Viewer-perceived problem with marked Content. Therefore, at 808, the Service detects the Viewer-initiated flagging, and either immediately or at some later time review the Content and/or its associated marking for problems. The flagging may allow the Viewer to provide information identifying and/or describing the general or specific nature of the perceived problem. For example, the Service may provide a list of selectable categories of general problem types, or may provide a text entry box into which a Viewer can describe the problem from the Viewer's perspective. Additionally, the flagging process may `capture` the unique Content identification of the flagged Content so that the Service can readily and accurately associate the reported problem with the correct Content.” See also figs 1a-1b for discussion of “the service” through which the flagged content is sent vis a vis a platform server of a social network, see also fig 9. At [052] a unique identification is associated with the content…allows the Service to recognize the Content when a viewer selects the Content for viewing. The unique ID also helps the service maintain association of Markers and insertion/overlay of objects…” see also fig 16 and related text for social networking ). 
Robinson and Hull are analogous as both references disclose a means of providing third party content with a feedback mechanism to third party device(s). One of ordinary skill in the art would be motivated to incorporate the flagging/identification of objectionable material in the deployment of content, as taught by Robinson, with the existing consideration for blocking offensive networks and/or content identified by Hull, as the user of Hull would naturally seek an iterative process of blocking offensive content. The option to explain why flagged content is flagged as taught by Robinson would have been obvious to incorporate as this provides the opportunity for the system “learn” and therefore more efficiently filter content. As noted in Robinson, “ Content creators can generate a revenue stream by the sale, rental, licensing, or other provision of content to consumers of content, but a continued revenue stream largely depends upon continued creation and distribution of new content.” (see 004), and as such it would have been obvious to therefore incorporate the iterative flagging of Robinson to reach goals of engagement and preventing offensive content as shared by both applications. 
The combination of Hull/Robinson teaches all the limitations above. While Hull and Robinson both disclose means of clarifying which content is under consideration, and while Robinson provides multiple means of identifying a content as flagged (i.e. as content, as a marker, as an object, through the unique identifier) Examiner notes that the combination does not specifically disclose capturing an image per se. 
Wang however does teach: 
Flag, by the user device, using the [on device operating code] the content item  (at least [fig 6A and related text including 045] “According to one embodiment, when the initial display embedded with a flag or a signal that can trigger the TRS process comes in at 602..”); 
Responsive to the flagging, capturing by the user device, using the [on device operating code] an image of the content item (at least [fig 6A and related text including 045-046] “…trigger the TRS process comes in at 602, a screen capturing application is activated at 604. As described above, the screen capturing application may be preinstalled in the terminal device or downloaded with or embedded in the initial display… As the user interacts with the initial display or proceeds with subsequent displays, the displays are automatically captured by the screen capturing application at 606. The user's interactions with the terminal device may include an entry of data, one or more words/phrases, a click of a designated area in the display. As an option at 608, the captured displays may be attributed with one or more notions that include a timestamp, the user's identity information or device information of the terminal device.”); 
Transmitting, by the user device, using the [on device mediation code] the image of the content item and the content network identifier to a content platform server (at least [fig 6a and related text including 046-49] “As an option at 608, the captured displays may be attributed with one or more notions that include a timestamp, the user's identity information or device information of the terminal device.” “Depending on an exact implementation, each of the captured displays is respectively transported to a storage device at 612…” and alternatively “At 620, the captured displays are then transported to the server and the process 600 end...”)
Wang is analogous to Hull/Robinson in that each reference discloses a means of monitoring content interactions.  It would have been obvious to one of ordinary skill in the art to include the screenshot process of Wang, in the content mediation of Hull/Robinson, specifically s Wang teaches that ”Computing devices enable users to interact with various information streams such as interaction with various web sites over the Internet.” “Selectively preserving some of these interactions is akin to transmitting the information associated with a particular interaction from the present to the future. There is therefore a need for information retention, source identification, and processing services associated with the transmitted information from designated terminal devices. Additionally, since this information must be stored for future access, there is also a need for information annotation (i.e., from where, for who and when).” (see 007). Further, both Robinson and Hull at least infer that the actual advertisement as presented to the flagging user is in some way preserved, and as such an actual capture of the image would have been an obvious addition given that both references allow for third party reviews of content. As such, given the on device code of Hull/Robinson as well as the goals of Hull/Robinson and Wang  in improving a user’s experience or interactions online, one would have been especially motivated to preserve these interactions with identifying information as taught by Wang. 


In reference to claim 22 32: 
Hull further teaches: wherein receiving content from a publisher further comprises receiving a document based on at least one of XHMTL or HTML (at least [0035, 043. 048 etc.] web pages are HTML documents), and wherein the mediation code is embedded in the received document (at least [052-059] feedback loop is embedded therein).

In reference to claim 23, 33:
Hull further teaches: wherein executing the instructions included in the mediation code is responsive to a request transmitted from the user device (at least [034-039]: multiple vendors may consist of multiple suppliers, at [040] an example of multiple vendors being selected by the mediation software; the application on user device sends a request to mediation router 104 for an advertisement from portal component 106).
In reference to claim 24, 34:
Hull further teaches: wherein determining the content network further comprises:
accessing, by the user device, using the mediation code, a list or table including a set of content networks039] multiple vendors, i.e. networks, are available for the mediation router to choose from, at [051-53] vendor components stores information about vendors) ; and
selecting, by the user device, using the mediation code, from the list or table, the content network from the set of content networks (at [051-060] analysis component selects the vendor from the lists and rankings based on previous history, at [060] the system has a primary and secondary vendor). 

In reference to claim 25, 35:
Hull further teaches: wherein determining the content network further comprises:
determining, by the user device, using the mediation code, that the user device failed to receive a requested content item from a first content network of the set of content networks (at least [040, 091] “For example, if Primary Vendor A receives an ad request, it has a specified amount of time (e.g., t_1) to provide an ad before a backfill request can be sent in parallel to Secondary Vendor B. If Primary Vendor A fails supply an ad within the maximum wait time (e.g. t_max) or supplies a noncompliant ad within the maximum wait time…”);  and
selecting, by the user device, using the mediation code, a second content network from the set of content networks (at least [040, 091] “…then Secondary Vendor B can supply a backfill advertisement. This process can be repeated with other secondary vendors in the vendor component 102 in parallel…”






In reference to claim 26, 36: 
Hull further teaches: wherein receiving the content item requested from the content item network further comprises:
determining, by the user device, using the mediation code, the content item received from the content item network meets a rejection criteria (at least [039, 40 081] “If Primary Vendor A …supplies a noncompliant ad..”;
transmitting, by the user device, using the mediation code, a second request for a second content item from the content network (at least [039, 040, 081] “…the secondary vendor, which receives the ad request in parallel, can supply a backfill ad. Accordingly, the mediation router 104 can provide the requesting portal component 106 with the backfill ad.”; and
receiving, by the user device, using the mediation code, the second content item from the content network (at least [039, 040, 081, fig 1 and related text] the mediation router subsequently receives the content item; see generally [043-044, 057-058] feedback loop operates on mobile device to request/etc.).

In reference to claim 27, 37: 
Hull further teaches: wherein receiving the content item requested from the content item network further comprises receiving, by the user device, using the mediation code, the image of the content item (at least [fig 1, 2 and related text] mediation router sends the content item to the portal/portal components), [043-044, 057-058] feedback loop operates on mobile device to facilitate requests/sending/receiving). 

In reference to claim 28, 38:
Hull/Robinson/Wang as cited discloses mediation code operating on the device (at least [043-044, 057-058] feedback loop operates on mobile device to facilitate requests/sending/receiving). However, it does not disclose screen shots per se captured on the device.  Wang however, does teach: wherein capturing the image of the content item received from the content network further comprises capturing by the user device, using the [on device] code, a screen shot of the display of the user device while the user device is displaying the content item (at least [fig 6a and related text] “…trigger the TRS process comes in at 602, a screen capturing application is activated at 604. As described above, the screen capturing application may be preinstalled in the terminal device or downloaded with or embedded in the initial display… As the user interacts with the initial display or proceeds with subsequent displays, the displays are automatically captured by the screen capturing application at 606. The user's interactions with the terminal device may include an entry of data, one or more words/phrases, a click of a designated area in the display. As an option at 608, the captured displays may be attributed with one or more notions that include a timestamp, the user's identity information or device information of the terminal device.” It would have been obvious to one of ordinary skill in the art to include the screenshot process of Wang, specifically s Wang teaches that ”Computing devices enable users to interact with various information streams such as interaction with various web sites over the Internet.” “Selectively preserving some of these interactions is akin to transmitting the information associated with a particular interaction from the present to the future. There is therefore a need for information retention, source identification, and processing services associated with the transmitted information from designated terminal devices. Additionally, since this information must be stored for future access, there is also a need for information annotation (i.e., from where, for who and when).” (see 007). As such, given the on device code of Hull/Robinson as well as the goals of both of Hull and Wang in improving a user’s experience or interactions online, one would have been especially motivated to preserve these interactions with identifying information as taught by Wang, particularly in particularly in view of each of Hull/ Richardson/Wang disclosing the importance of on user device code execution.

Claims 29, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Robinson, in view of Wang, further in view of Selenium (https://seleniumonlinetrainingexpert.wordpress.com/2012/11/29/how-to-capturing-screenshots-from-selenium-ide/, hereinafter Selenium). 

In reference to claim 29, 39:
Hull/ Wang teaches all the limitations above. However, the combination does not specifically disclose wherein a portion of the screen is stored. Selenium however, does teach: wherein capturing the image of the content item received from the content network further comprises: sampling, by the user device, using the mediation code, the screen shot of the display of the user device to identify a portion of the screen shot (at least examples 1, 2 disclose a means of sizes of screenshots – you can select the size in example 1, and example 2 provides for a selected area of the “error”; and storing, by the user device, using the mediation code, the portion of the screen shot as the image of the content item (Examples 1 & 2 both disclose storing the captured images on the device for further/future use). Selenium, Hull, and Wang are analogous in that they all deal with optimizing and verifying a user’s web experience. One of ordinary skill in the art at the time of the invention would have been motivated to include the elements offered by a platform such as Selenium, i.e. the ability to take screenshots, in order to verify that in example 1, the view of the page is optimized for the user (and is what the provider believes to be presented), and 2, to have a record of the presentation of the information if the user is “not” believed to be having an optimal experience, and to therefore make improvements. One would have been particularly motivated to use either means of capturing images on the device in order to ensure the user is having an optimal experience and to make any necessary changes during the process. 

Claims 30, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al (US 20100124907, hereinafter Hull), in view of Robinson, in view of Wang, further in view of Larschan et al (US 2007/0038351 A1, hereinafter Larschan). 

In reference to claim 30, 40:
Hull/ Robinson/Wang teaches all the limitations above. Hull as cited above discloses transmitting content item and network identifier information to the mediation server, specifically by using the mediation code (see 052-059) feedback loop sends the required information in Hull, with Fig. 6A and related text of Wang disclosing the transmission of the image of the content item to a server) however, the combination does not specifically disclose timing of upload. Larschan, however does disclose: wherein transmitting the image of the content item to a content platform server further comprises: determining, by the user device time to send the captured image (at least [0134, camera data i.e. an image is captured, [at 019] the time is set to between 1-5am or a weekend) based on the processor activity of the user device being below a threshold (at least [019] off peak times, cost of network etc.) and transmitting, by the user device, the image of the content item and the content network identifier at the determined time (at least [019] automatic uploads). One of ordinary skill in the art at the time of the invention would have been particularly motivated to include the network/cost/timing considerations of Larschan in the ongoing feedback process of Hull/Robinson/Wang, as Larschan particularly discloses the importance of uploading at a time mutually convenient to the user, the service, and the network/associated considerations (see 019). Larschan teaches such considerations are important when routinely uploading large quantities or batches of otherwise repetitive data, such as those provided by the feedback loop in Hull and the transmission of flagged content in Robinson. 

Response to Arguments
Applicant’s remarks as filed on 18 OCT 2022 have been fully considered. 
Examiner notes that the remarks as filed on 18 OCT 2022 appear to be substantially similar to those filed with the AFCP on 19 SEPT 2022. Applicant’s remarks regarding the amendments are found moot in view of the new grounds of rejection. 



Relevant Prior Art
The following references are believed to be relevant to the claimed invention, and as such in the interest of compact prosecution they are made a part of the record. 
US 20070256033 A1 To Hiler discloses a means of flagging content. US 20100145762 A1 to Coladonato discloses a means of centralized flagging of content for approval/disapproval. US 20170193545 A1, to Zhou, discloses a means of filtering content based on potentially offensive content. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622